                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )      Criminal Action No.
v.                                                   )      21-03024-01-CR-S-BP
                                                     )
COLBY FRONTERHOUSE,                                  )
                                                     )
                       Defendant.                    )

                             SCHEDULING AND TRIAL ORDER


I.     SCHEDULING CONFERENCE

       On March 2, 2021, the undersigned conducted a scheduling conference. Defendant,

Colby Fronterhouse, appeared in person with his counsel, Erica Mynarich, attorney at law. The

Government was represented by Stephanie Wan, Assistant United States Attorney.

       A.      DISCOVERY

               1.      Counsel for the Government and Defendant agreed to voluntarily provide
                       Jencks Act material at least 14 days prior to trial.

               2.      This proceeding constitutes a specific request by the Government and
                       Defendant for all information covered by this proceeding. In addition,
                       during the conference, defense counsel requested all discovery to which
                       Defendant may be entitled pursuant to the Federal Rules of Criminal
                       Procedure, the Federal Rules of Evidence and the United States
                       Constitution. The Government requested reciprocal discovery to which it
                       is entitled pursuant to the Federal Rules of Criminal Procedure, the Federal
                       Rules of Evidence and the United States Constitution.

II.    DISCOVERY PROVIDED BY THE GOVERNMENT

       Within ten days from the date of this Order, the Government shall disclose or make

available for inspection, copying or photographing to defense counsel, the following

information within the possession, custody, or control of the Government, the existence of which




            Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 1 of 8
is known, or by the exercise of due diligence may become known to the attorney for the

Government:

      A.      CONVICTIONS

              1.    A copy of Defendant’s prior criminal record, if any, which is within the
                    possession, custody, or control of the Government, the existence of which is
                    known, or by the exercise of due diligence may become known to counsel
                    for the Government.

              2.    A copy of Defendant’s prior felony convictions which the Government
                    intends to use for impeachment.

      B.      STATEMENTS

              1.    Any written or recorded statement, or copy thereof, made by Defendant
                    which is within the possession, custody, or control of the Government, the
                    existence of which is known, or by the exercise of due diligence may
                    become known to counsel for the Government.

              2.    The substance of any oral statement made by Defendant, whether before or
                    after arrest, to an attorney for the Government, a federal agent, or any other
                    law enforcement officer.

              3.    The recorded testimony of Defendant before a Grand Jury which relates to
                    the offense charged.

      C.      OTHER DISCOVERY

              1.    Any books, papers, documents, photographs, tangible objects, buildings or
                    places, or copies or portions thereof, which are within the possession,
                    custody or control of the Government and which are material to the
                    preparation of the defense or are intended for use by the Government as
                    evidence in chief at the trial, or were obtained from or belong to Defendant.

              2.    Any results or reports of physical or mental examinations, and of scientific
                    tests or experiments, or copies thereof, which are within the possession,
                    custody or control of the Government, the existence of which is known, or
                    by the exercise of due diligence may become known, to counsel for the
                    Government, and which are material to the preparation of the defense or are
                    intended for use by the Government as evidence in chief at the trial.




                                              2


           Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 2 of 8
D.      EVIDENCE ARGUABLY SUBJECT TO SUPPRESSION

        1.    Identify and provide a list of the physical or tangible evidence seized
              pursuant to a state or federal search warrant, consent of Defendant or of
              some other person or incident to the arrest of Defendant and as to each item
              described and identified provide the following:

              a.     The location from which the evidence was seized;
              b.     The date and time of the search and seizure;
              c.     The name and address of the person(s) making the seizure; and
              d.     The name and address of any witness(es) to the seizures.
              e.     In lieu of items (a)-(d), the Government can provide all reports
                     relating to any search and seizure within its possession, custody, and
                     control, the existence of which is known or by the exercise of due
                     diligence may become known to counsel for the Government.

        2.    Identify and list by date all electronic surveillance including any court
              ordered interceptions of oral or wire communications, consensual
              recordings of telephone conversations, body recorders, wiretaps, pen
              registers or trap and trace devices, video cameras, or bank surveillance
              cameras and provide the following:

              a.     All logs, notes, reports or other material relating to the electronic
                     surveillance;
              b.     Copies and transcripts, if transcribed, of any recorded
                     conversations; and
              c.     Copies of all videotape, including bank surveillance tapes.

        3.    Disclosure of any identification procedure of Defendant that has been used
              either by way of lineups or photographic or voice identification and for each
              such procedure provide the following information:

              a.     The name and address of each identification witness;
              b.     The method of identification;
              c.     The specific items used in the identification procedure, i.e.
                     photographs, tape recordings, etc.;
              d.     The date and location of the identification procedure;
              e.     The results of the identification procedure; and
              f.     Notes, memorandum, reports and records regarding the
                     identification procedure.
              g.     In lieu of items (a)-(f), the Government can provide all reports
                     relating to any identification procedure of Defendant within its
                     possession, custody, and control, the existence of which is known or
                     by the exercise of due diligence may become known to counsel for
                     the Government.

                                        3


     Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 3 of 8
III.   DISCOVERY PROVIDED BY DEFENDANT

       A.      DOCUMENTS / REPORTS/ TESTS

       Upon compliance with the Government’s discovery obligations under sections II.C.1. or

II.C.2. above, Defendant shall permit the Government to inspect, copy or photograph the

following categories of material:

               1.     Any books, papers, documents, photographs, tangible objects, or copies or
                      portions thereof, which are within the possession, custody, or control of
                      Defendant and which Defendant intends to introduce as evidence in chief at
                      the trial.

               2.     Any results or reports of physical or mental examinations and of scientific
                      tests or experiments made in connection with the particular case, or copies
                      thereof, within the possession or control of Defendant, which Defendant
                      intends to introduce as evidence in chief at the trial or which were prepared
                      by a witness whom Defendant intends to call at the trial when the results or
                      reports relate to that witness’s testimony.

       B.      ALIBI EVIDENCE

               1.     Within thirty days from the date of this Order, Defendant shall serve
                      upon the Government a written notice of Defendant’s intention to offer a
                      defense of alibi. Such notice shall state the specific place or places at
                      which Defendant claims to have been at the time of the alleged offense and
                      the names and addresses of the witnesses upon whom Defendant intends to
                      rely to establish such alibi.

               2.     Within twenty days thereafter, but in no event less than fourteen days
                      before trial, the Government shall serve upon Defendant a written notice
                      stating the names and addresses of the witnesses upon whom the
                      Government intends to rely to establish Defendant’s presence at the scene
                      of the alleged offense and any other witnesses to be relied on to rebut
                      testimony of any of Defendant’s alibi witnesses.

               3.     If, prior to or during trial, a party learns of an additional witness whose
                      identity, if known, should have been included in the information furnished
                      above, the party shall promptly notify the other party of the existence and
                      identity of such additional witness.




                                                4


            Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 4 of 8
IV.   EXPERT TESTIMONY

      A.      RULE 16(a)(1)(G) EXPERTS

              1.    No later than fourteen days prior to trial, the Government shall disclose
                    to Defendant a written summary of testimony that the Government intends
                    to use under Rules 702, 703 or 705 of the Federal Rules of Evidence during
                    its case-in-chief at trial. The written summary should identify the
                    witnesses, describe the witnesses’ opinions, the bases and the reasons for
                    the opinions, and the witnesses’ qualifications.

              2.    No later than ten days prior to trial, Defendant shall disclose to the
                    Government a written summary of testimony that the defendant intends to
                    use under Rules 702, 703 or 705 of the Federal Rules of Evidence as
                    evidence at trial. The written summary should identify the witnesses,
                    describe the witnesses’ opinions, the bases and the reasons for the opinions,
                    and the witnesses’ qualifications.

      B.      MENTAL HEALTH EXPERTS/EVIDENCE

              1.    Within thirty days of arraignment, the parties must file any motion
                    seeking to determine Defendant=s mental competency to stand trial pursuant
                    to 18 U.S.C. § 4241.

              2.    Within thirty days of arraignment, Defendant shall file a notice in
                    writing which complies with the requirements of Rule 12.2 of the Federal
                    Rules of Criminal Procedure stating:

                    a.     Whether Defendant intends to rely upon the defense of insanity at
                           the time of the alleged offense; and
                    b.     Whether Defendant intends to introduce expert testimony relating to
                           a mental disease or defect or any other mental condition of
                           Defendant bearing upon the issue of guilt.

              3.    If Defendant gives notice under Rule 12.2(b) of an intent to present expert
                    testimony on Defendant’s mental condition, no later than thirty days
                    prior to trial, Defendant shall identify the experts and provide a summary
                    of the witnesses’ opinions, the bases and reasons for those opinions and the
                    witnesses’ qualifications.

              4.    If Defendant complies with the requirements of sections IV.B.2. and
                    IV.B.3., no later than fourteen days prior to trial, the Government shall
                    disclose to Defendant a written summary of testimony the Government
                    intends to use under Rules 702, 703, or 705 as evidence at trial on the issue
                    of Defendant’s mental condition. The summary shall describe the

                                              5


           Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 5 of 8
                    witnesses’ opinions, the bases and the reasons for those opinions, and the
                    witnesses’ qualifications.

V.   EVIDENCE FAVORABLE TO THE DEFENSE

     A.      BRADY EXCULPATORY EVIDENCE

             Pursuant to the Due Process Protections Act, the Court confirms the Government’s
             obligation to produce all exculpatory evidence to Defendant pursuant to Brady v.
             Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so within ten
             days from the date of this Order. Failing to do so in a timely manner may result
             in consequences, including, but not limited to, exclusion of evidence, adverse jury
             instructions, dismissal of charges, contempt proceedings, or sanctions by the Court

     B.      GIGLIO IMPEACHMENT EVIDENCE

             No later than fourteen days prior to trial, the Government is directed to
             disclose all evidence which may tend to adversely affect the credibility of any
             person called as a witness by the Government pursuant to Giglio v. United States
             and United States v. Agurs, including the arrest and/or conviction record of each
             witness, any offers of immunity or lenience, whether made directly or indirectly, to
             any witness in exchange for testimony and the amount of money or other
             remuneration given to any witness.

     C.      ENTRAPMENT EVIDENCE

             Within ten days from the date of this Order, the Government is directed to
             provide discovery, inspection, and copying or photographing of any information
             suggesting entrapment of Defendant which is within the possession, custody or
             control of the Government or the existence of which is known or by the exercise of
             due diligence may become known to counsel for the Government.

     D.      WITNESS INDUCEMENTS

             No later than fourteen days prior to trial, the Government is directed to provide
             written disclosure of: (a) the names(s) and address(es) of the witness(es) to whom
             the Government has made a promise; (b) all promises or inducements made to any
             witness(es); (c) all agreements entered into with any witness(es); and (d) the
             amount of money or other remuneration given to any witness(es).

     E.      INFORMANTS

             Unless the Government has made a claim of privilege as to an informant, no later
             than fourteen days prior to trial, the Government is directed to provide: (a) the
             name(s) and address(es) of the informant(s); (b) all promises or inducements to the

                                              6


          Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 6 of 8
              informant(s); (c) all agreements entered into with the informant(s); (d) the amount
              of money or other remuneration given to the informant(s); (e) identification of the
              informant’s prior testimony; (f) evidence of psychiatric treatment; (g) evidence of
              the informant’s narcotic habit; and (h) the name, address and phone number for the
              lawyer(s) for the informant(s) if represented by counsel. If an informant objects to
              the disclosure of his or her address, the Government shall produce the informant to
              defense counsel for a determination of whether or not the informant will consent to
              an interview. If the informant refuses to appear, the Government shall provide a
              written statement to that effect signed by the informant or his counsel.

VI.   PRETRIAL FILINGS

      A.      PRETRIAL MOTIONS

              Within thirty days from the date of this Order, the parties shall file any relevant
              pretrial motions in accordance with Rule 12(c)(1). Any suggestions in opposition
              shall be filed on or before fourteen days thereafter. For defendants who are
              represented by counsel, the Court will only accept pretrial filings made by counsel.
              Pro se filings will not be accepted for defendants who are represented by counsel.

      B.      RELEVANT OFFENSE CONDUCT

              Within fourteen days of trial or a change of plea hearing, the Government is
              directed to disclose all information in its possession on which it will rely to
              establish Arelevant offense conduct@ or an upward departure under the Federal
              Sentencing Guidelines.

      C.      RULE 404(b) EVIDENCE

              No later than 14 days prior to trial, if the Government intends to offer evidence
              of other crimes, wrongs, or acts, pursuant to Rule 404(b) of the Federal Rules of
              Evidence, the Government is directed to provide written notice of the evidence,
              articulating the purpose for which the evidence is offered and the reasoning that
              supports such purpose.

      D.      WITNESS LISTS

              The Government is directed to supply in writing witness lists which shall include
              the name and address of each witness whom counsel intends to call in its
              case-in-chief, together with any record of prior felony convictions for such witness,
              no later than fourteen days prior to trial. Defendant is directed to supply in
              writing witness lists which shall include the name and address of each witness
              whom counsel intends to call in its case-in-chief, together with any record of prior
              felony convictions for such witness, no later than ten days prior to trial. If a
              new witness is discovered after counsel prepares its witness list, either prior to trial

                                                 7


           Case 6:21-cr-03024-BP Document 22 Filed 03/02/21 Page 7 of 8
               or during trial, counsel shall promptly notify opposing counsel and provide the
               discovery identified above.

       E.      EXHIBIT LISTS

               The Government is directed to supply in writing exhibit lists which shall include a
               description of each exhibit that counsel intends to offer in its case-in-chief no later
               than fourteen days prior to trial. Defendant is directed to supply in writing
               exhibit lists which shall include a description of each exhibit that counsel intends to
               offer in its case-in-chief no later than ten days prior to trial. All exhibits must
               be numbered with Arabic Numerals with No Sub Parts. Specifically, exhibits
               must be numbered 1, 2, 3, 4, etc. No exhibits numbered 1A, 1B, 2A, 2B, etc.,
               will be permitted.

       F.      MOTIONS IN LIMINE

               No later than fourteen days prior to trial, the parties should file any motions in
               limine seeking to exclude evidence from trial. (Once the motion is filed, copies
               should be faxed to opposing counsel and the Court.) Any suggestions in
               opposition to the motions in limine should be filed within three days after the
               motion is filed.

       G.      STIPULATIONS

               Any proposed stipulations should be provided in writing to opposing counsel and
               the Court no later than fourteen days prior to trial.

VII.   WITNESS ADDRESSES

       In lieu of providing the address of any witness required by this Order, counsel for the

Government or Defendant may produce the witness for interview by opposing counsel.

VIII. TIME CALCULATIONS

       All time calculations are governed by the Federal Rules of Criminal Procedure.

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

Date: March 2, 2021




                                        8 22 Filed 03/02/21 Page 8 of 8
            Case 6:21-cr-03024-BP Document
